DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       LORENZO OZAROWSKI,
                            Appellant,

                                    v.

DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT, and
                HAILEY NICHOLE ILIFF,
                      Appellees.

                              No. 4D19-3643

                              [June 3, 2020]

  Appeal from the State of Florida, Department of Revenue; L.T. Case Nos.
DOAH 19-005103-CS and CSP 2001415468.

   Lorenzo Ozarowski, Boca Raton, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, for appellee Department of Revenue.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.